Case 19-12504-BFK     Doc 39    Filed 06/11/20 Entered 06/11/20 13:32:46          Desc Main
                                Document     Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT

                                               FOR THE

                                 EASTERN DISTRICT OF VIRGINIA


        In Re:
        Oscar E Banks                                   Case # 19-12504-BFK


                           REPORT OF DEPOSIT OF UNCLAIMED FUNDS


        Pursuant to Federal Rule of Bankruptcy Procedure 3011 and 11 U.S.C. 347, the trustee
        herein submits a check, or checks, payable to the “Clerk, United States Bankruptcy Court”
        representing unclaimed funds to be deposited by the Clerk of the Court into the Treasury
        of the United States. Said funds are subject to withdrawal as provided by 28 U.S.C. 2042
        and shall not escheat under any state law. Unclaimed funds represent the dividend(s) due
        and payable to the entity identified as the original payee on the face of the enclosed
        check(s).


        PAYEE                                           AMOUNT

        OSCAR E BANKS                                   $579.90
        1987 Winston Court
        Woodbridge, VA 22191




        Dated:          June 11, 2020       __/s/Thomas P. Gorman ___________
                                                   Thomas P. Gorman
                                                   300 North Washington Street, Ste. 400
                                                   Alexandria, VA 22314
                                                   (703) 836-2226
                                                   VSB#26421
